Exhibit 10.19.3

 

DENINO NON-COMPETE/NON-SOLICITATION AGREEMENT

 

This DENINO NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made
and entered into as of this 10th day of September, 2003, by and between WILLIAM
DENINO (“Denino”) and STRATUS SERVICES GROUP, INC., a Delaware company
(“Stratus”).

 

RECITALS:

 

WHEREAS, D/O STAFFING LLC, a New Jersey limited liability company (“Omahen”) and
Stratus have executed an Asset Purchase Agreement (“Asset Purchase Agreement’)
whereby Omahen has purchased certain assets related to the ongoing clerical and
light industrial staffing business of Stratus at the Paterson, New Jersey; Perth
Amboy, New Jersey; Elizabeth, New Jersey; New Brunswick, New Jersey; and
Trenton, New Jersey branch offices (the “Purchased Assets”); and

 

WHEREAS, Omahen and Stratus have executed an agreement providing for limitations
and restrictions on Omahen’s right to compete with Stratus, a copy of which is
annexed hereto as Exhibit “A” (“Covenant Agreement”); and

 

WHEREAS, Denino is currently employed by Stratus as its Regional Manager; and

 

WHEREAS, upon the closing of the transaction between Omahen and Stratus, Denino
will become an employee of an entity owned by Omahen; and

 

WHEREAS, Denino is currently subject to the terms of a certain Employment
Agreement dated March 7, 2001 between Stratus as Employer and Denino as Employee
(the “Employment Agreement”); and

 

WHEREAS, Denino possesses substantial information and knowledge regarding the
Purchased Assets as well as the Retained Business, including the Retained
Accounts and Shared Accounts, all as defined in the Asset Purchase Agreement;
and

 

WHEREAS, Denino and Stratus wish to re-confirm in some respects the Employment
Agreement and to also modify/clarify same; and

 

WHEREAS, Stratus and Denino desire to enter into an agreement whereby Denino
agrees not to compete with Stratus to the extent hereinafter set forth.

 

NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Confidentiality and Trade Secrets

 

Denino acknowledges that the manuals, methods, forms, techniques and systems of
Stratus in its Retained Business, as defined below, are confidential trade
secrets and are the property of Stratus.

 

Denino further acknowledges that he has had access to confidential information
concerning Stratus’ Retained Business and clients relating thereto, including
their business affairs, special needs, preferred methods of doing business,
prospects, methods of operation, key contact personnel and other data, all of
which provides Denino with a competitive edge and none of which is readily
available except to Stratus.

 

Denino further acknowledges that he has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to Stratus’ Retained
Business, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Denino with a competitive edge and none of which is readily available
except to Stratus.

 

Denino agrees that all of the foregoing information regarding Stratus’ Retained
Business and all methods, clients and employees related thereto constitutes
valuable and proprietary trade secrets and confidential information of Stratus
(hereafter “Confidential Information”).

 

Non-Competition Agreement

 

Denino agrees that regardless of geographic location, he will not, during the
eighteen month period commencing with the Effective Date of the Asset Purchase
Agreement (“Restrictive Period”) and unless otherwise agreed to by the parties
by way of subcontracting agreement, payrolling agreement or otherwise, service
any customers of Stratus’ business offices other than the Paterson, New Jersey;
Perth Amboy, New Jersey; Elizabeth, New Jersey; New Brunswick, New Jersey and
Trenton, New Jersey offices (the “Omahen Offices”) (Stratus’ other such offices
being the Retained Business). Denino also agrees that during the Restrictive
Period he will not,  solicit the Retained Accounts set forth on Schedule A
hereof or any of Stratus’ accounts in the New Jersey counties other than the
Excluded Counties as set forth on the attached customer lists being provided as
Schedule B hereof. Denino acknowledges that doing so in any manner would
interfere with, diminish and otherwise jeopardize and damage the business and
goodwill of Stratus.

 

Non-Disclosure Agreement

 

Denino agrees that except as directed by Stratus, he will not at any time use
for any reason or disclose to any person any of the Confidential Information or
permit any person to examine and/or make copies of any documents which may
contain or are derived from Confidential Information, whether prepared by
Stratus or otherwise, without the prior written permission of Stratus, in
Stratus’ Retained Business.

 

2

--------------------------------------------------------------------------------


 

Agreement Not to Compete for Accounts or Personnel

 

Denino agrees that during the Restrictive Period he will not, directly or
indirectly, contact, solicit, divert, take away or attempt to contact, solicit,
divert or take away any staff employee, temporary personnel, customer, account,
business or goodwill from Stratus regarding the Retained Business or Retained
Accounts of Stratus, as of the period twelve (12) months prior to the date of
the Closing through the Effective Date, either for Denino’s own benefit or some
other person or entity, and will not aid or assist any other person or entity to
engage in any such activities.

 

Consent of Stratus

 

Stratus hereby consents to the employment of Denino by Omahen and agrees that
such employment shall not constitute a violation of any agreement or
understanding to which Stratus is a party.

 

3

--------------------------------------------------------------------------------


 

Restrictive Period

 

If the employment of Denino by Omahen is terminated for any reason, the
Employment Agreement shall be reinstated except that the number of months in the
applicable time period shall be shortened by the number of months of Denino’s
employment by Omahen provided that, during Denino’s term of employment by
Omahen, he was at all times in compliance with the terms of this Agreement.

 

Retained Business

 

For purposes of this Agreement, the term “Retained Business” shall have the
meaning ascribed to it in the Stratus Non-Compete and Non-Solicitation Agreement
between Stratus and Omahen.

 

 

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph J. Raymond

 

 

 

 Joseph J. Raymond

 

 

 

 Chairman and CEO

 

 

 

 

 

 

 

/s/ William Denino

 

 

WILLIAM DENINO

 

4

--------------------------------------------------------------------------------